Exhibit 10.14

 

SUPPLEMENTAL BENEFIT AGREEMENT

 

This Supplemental Benefit Agreement (this “Agreement”), dated August 26, 2004,
is by and between NCI Building Systems, Inc. (the “Company”), and Kenneth W.
Maddox (“Employee”).

 

ARTICLE I

PURPOSE

 

The purpose of this Agreement is to provide retirement and survivor benefits to
or on behalf of a member of senior management or highly compensated Employee on
the terms and conditions set forth herein to reward Employee for loyal service
to the Company and to provide an incentive to remain in the employ of the
Company. The Company intends that this Agreement shall constitute an unfunded
deferred compensation arrangement for a member of a select group of senior
management or highly compensated employee for purposes of the Internal Revenue
Code of 1986, as amended (the “Code”) and of the Employee Retirement Income
Security Act of 1974, as amended, and that Employee or Beneficiary shall have
the status of an unsecured general creditor of the Company in the event the
Company becomes Insolvent as to this Agreement and any trust fund that may be
established by the Company, or asset identified specifically by the Company, as
a reserve for the discharge of its obligations under this Agreement. Benefits
provided under this Agreement are in addition to any other benefit plans or
programs of the Company. The existence of this Agreement does not limit or
otherwise affect Employee’s participation in any other plan sponsored by the
Company.

 

ARTICLE II

DEFINITIONS

 

Unless the context otherwise requires, capitalized terms used herein shall have
the meanings set forth below:

 

2.1 “Administrator” means the Company or such other person or committee as may
be appointed from time to time by the Board to administer this Agreement.

 

2.2 “Agreement” means this Agreement, as it may be amended from time to time.

 

2.3 “Beneficiary” means the Beneficiary designated in writing by Employee on
Exhibit “A” hereto to receive benefits due under this Agreement after his or her
death. If Employee fails to designate a Beneficiary or if the designated
Beneficiary predeceases Employee, Employee’s Beneficiary shall be his or her
spouse, if living, and if no such spouse is living, Employee’s estate.

 

2.4 “Board” means the Board of Directors of the Company, or any committee of the
Board or person authorized to act on its behalf.

 

2.5 “Cause” shall be determined by the Board, in its sole and absolute
discretion, and means the occurrence of any or all of the following:

 

(a) Employee’s conviction for committing an act of fraud, embezzlement, theft,
or other act constituting a felony; or

 

1



--------------------------------------------------------------------------------

(b) The willful engaging by Employee in gross misconduct materially and
demonstrably injurious to the Company, as determined by the Company. However, no
act or failure to act, on Employee’s part shall be considered “willful” unless
done, or omitted to be done, by Employee not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company; or

 

(c) The failure or inability for any reason of Employee to devote his full
business time to the Company’s business.

 

2.6 “Change in Control” of the Company means the occurrence of one or more of
the following conditions:

 

(a) Any “Person”, [as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and used in Sections 13(d) and 14(d)
thereof], including a “group” as defined in Section 13(d) of the Exchange Act,
(other than those Persons in control of the Company, as of the effective date of
this Agreement, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a corporation owned directly
or indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the “Beneficial
Owner”, [as described in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act], directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(b) During any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who are in the beginning
of such period constitute the Board (and any new members of the Board, whose
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the Board members then still in office who either were Board
members at the beginning of the period or whose election or nomination for
election was so approved), cease for any reason to constitute a majority
thereof; or

 

(c) The stockholders or Directors of the Company approve: (A) a plan of complete
liquidation of the Company; or (B) an agreement for the sale or disposition of
all or substantially all the Company’s assets; or (C) a merger, consolidation,
or reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), at least fifty percent (50%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization.

 

However, in no event shall a Change in Control be deemed to have occurred, with
respect to Employee if Employee is part of a purchasing group that consummates
the Change in Control transaction. Employee shall be deemed “part of a
purchasing group” for purposes of the

 

2



--------------------------------------------------------------------------------

preceding sentence if Employee is an equity participant in the purchasing
company or group (except for: (i) passive ownership of less than three percent
(3%) of the stock of the purchasing company; or (ii) ownership of equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing Board members).

 

2.7 “Disabled” or “Disability” means the physical or mental incapacity of
Employee which, in the opinion of a physician approved by the Company, will
permanently prevent Employee from performing the principal duties of his or her
employment with the Company.

 

2.8 “Employee” means any person employed by the Company who is included on the
Federal Insurance Contribution Act rolls of the Company.

 

2.9 “Insolvent” means (i) the Company is unable to pay its debts as they become
due or (ii) the Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.

 

2.10 “Preretirement Survivor Benefit” means with respect to Employee, the amount
designated by the Board and listed on Exhibit “A” to this Agreement to which
Employee’s Beneficiary will be entitled in the event Employee dies prior to
terminating employment with the Company. A Preretirement Survivor Benefit will
be payable in accordance with Section 3.3.

 

2.11 “Normal Retirement Age” means, with respect to Employee, the date Employee
attains age 65.

 

2.12 “Normal Retirement Date” means, with respect to Employee, the later of
(i) the first day of the month following the date Employee attains Normal
Retirement Age or (ii) the first day of the month following the termination of
Employee’s employment with the Company.

 

2.13 “Year of Participation” means (i) each calendar year during which Employee
performs at least 1,000 hours of service for the Company, and (ii) each other
calendar year, or portion thereof, commencing May 1, 1998, during which Employee
performs at least 1,000 hours of service for the Company.

 

2.14 “Retirement Benefit” means, with respect to Employee, the amount designated
by the Board on Exhibit “A” to this Agreement to which Employee will be entitled
in the event of Employee’s termination of employment, subject to the vesting
provisions of Section 3.4. Employee’s Retirement Benefit will be payable in
accordance with Section 3.2.

 

ARTICLE III

CONTRIBUTIONS AND BENEFITS

 

3.1 Amount of Benefits. The amount of Retirement Benefit and Preretirement
Survivor Benefit to which Employee shall be entitled under this Agreement are
set forth on Exhibit “A,” attached hereto and incorporated by reference herein.
The Company shall establish a separate bookkeeping account for Employee and such
account shall be credited with the amounts awarded to Employee.

 

3



--------------------------------------------------------------------------------

3.2 Retirement Benefits. Except as provided in Section 3.5, the Retirement
Benefit credited to Employee’s bookkeeping account pursuant to Section 3.1, to
the extent vested under Section 3.4, shall become payable in the form described
herein to Employee as soon as administratively practicable, but not later than
30 days, following Employee’s Normal Retirement Date, or if earlier, the date
Employee ceases active employment with the Company due to his Disability.
Employee’s Retirement Benefit shall be paid on April 15th of each calendar year
in equal annual installments over a period of 10 years if, on each annual
payment date, Employee has not breached or violated any of his or her covenants
set forth in Article V hereof. If Employee dies prior to receiving the entire
Retirement Benefit to which he or she is entitled and has not breached or
violated any of his or her covenants set forth in Article V hereof, Employee’s
Beneficiary shall receive the unpaid portion of Employee’s Retirement Benefit in
equal annual payments during the remainder of the 10-year period.
Notwithstanding any other provision of this Agreement to the contrary, if
Employee breaches or violates any of his or her covenants set forth in Article V
hereof, Employee immediately shall forfeit his or her rights to any remaining
Retirement Benefit under this Agreement.

 

3.3 Preretirement Survivor Benefit. If Employee dies while employed by the
Company, Employee shall not be entitled to a Retirement Benefit and Employee’s
Beneficiary shall receive the Preretirement Survivor Benefit credited to
Employee’s bookkeeping account under Section 3.1 payable in equal annual
installments over a period of 10 years. Payment of the Beneficiary’s
Preretirement Survivor Benefit shall commence on the April 15th next following
the date of death. If Employee’s Beneficiary dies prior to the payment of the
entire Preretirement Survivor Benefit, the then present value of Beneficiary’s
remaining Preretirement Survivor Benefit, determined in accordance with
Section 3.5(c) hereof, shall be paid to Beneficiary’s estate in a single sum
distribution within 30 days after the date of Beneficiary’s death.

 

3.4 Vesting.

 

(a) Employee’s right to a Retirement Benefit shall vest over a period of 5
years, at the rate of 20% for each Year of Participation completed by Employee
after the date of execution of this Agreement. In addition, Employee shall
become fully vested in his or her Retirement Benefit upon the occurrence of his
or her death, Disability or a Change in Control. Notwithstanding any other
provision of this Agreement to the contrary, if Employee’s employment with the
Company is terminated for Cause, Employee shall forfeit his or her rights to any
benefits under this Agreement.

 

(b) Employee acknowledges and agrees that during the vesting period described in
Section 3.4(a) above, the Company may, from time to time, be required by
applicable law to withhold amounts for certain federal employment taxes related
to or incurred in connection with the amount of the benefit vested during each
Year of Participation (the “Employment Taxes”). Employee may elect, in his sole
discretion, to pay such Employment Taxes by either (i) delivering to the Company
a check, cash or other readily available funds in an amount equal to the
Employment Taxes no later than 30 days prior to the end of the applicable Year
of Participation, or (ii) executing such documentation as the Company may
require authorizing the Company to, beginning July 1 of the applicable Year of
Participation, withhold from the Employee’s compensation, in substantially equal
amounts per pay period, the Employment Taxes.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Employee terminates service with the Company
subsequent to receiving a Year of Participation for vesting purposes under the
Plan but prior to paying the entire amount of Employment Taxes applicable to
such Year of Participation, Employee agrees, in the sole discretion of the
Company, to either (i) execute such documentation as the Company may require
authorizing the Company to withhold from the Employee’s final paycheck the
balance of the Employment Taxes due or (ii) deliver to the Company a check, cash
or other readily available funds in an amount equal to the Employment Taxes no
later than the date of termination of Employee’s employment with the Company.

 

3.5 Timing of Certain Payments. Notwithstanding the provisions of Section 3.2,
benefits will be paid to Employee or if applicable his or her Beneficiary upon
the following terms:

 

(a) If Employee’s employment with the Company is terminated without Cause on or
after the occurrence of a Change in Control (irrespective of whether such
termination is initiated by Employee or the Company and without regard to the
reason therefor), the present value of Employee’s Retirement Benefit, determined
in accordance with Section 3.5(c) hereof, shall be paid to Employee in a single
sum distribution within 30 days after Employee’s termination of employment.

 

(b) If Employee’s employment with the Company is terminated without Cause prior
to the occurrence of a Change in Control (irrespective of whether such
termination is initiated by Employee or the Company and without regard to the
reason therefor), Employee shall become fully vested in his or her Retirement
Benefit, which Retirement Benefit shall be paid on August 15th of each calendar
year, commencing on the August 15th next following such termination. If a Change
in Control occurs while Employee is entitled to receive his Retirement Benefit,
the then present value of Employee’s remaining Retirement Benefit, determined in
accordance with Section 3.5(c) hereof, shall be paid to Employee in a single sum
distribution within 30 days after such Change in Control.

 

(c) For purposes of this Agreement, whenever the Company is required to
calculate the present value of any benefit to be paid to Employee or Beneficiary
hereunder, the Company shall calculate the present value of such benefit using a
discount rate equal to the prime rate reported by the Company’s principal bank
lender on the date on which such payment became payable (i.e., the date of
termination of Employee’s employment with the Company or the occurrence of a
Change in Control), but in no event shall such discount rate exceed 8%.

 

(d) The Administrator may make payments from this Agreement before they would
otherwise be due if, based on a change in the federal or applicable state tax or
revenue laws, a published ruling or similar announcement issued by the Internal
Revenue Service, a regulation issued by the Secretary of the Treasury, a
decision by a court or competent jurisdiction involving Employee or a
Beneficiary, or a closing agreement made under Code section 7121 that is
approved by the Internal Revenue Service and involves Employee, the
Administrator determines that Employee has or will recognize income for federal
or state income tax purposes with respect to amounts that are or will be payable
under this Agreement before they otherwise would be paid. The amount of any
payments made from this Agreement pursuant to this Section 3.5 shall not exceed
the lesser of (i) the amount in the trust properly allocable to Employee or
(ii) the amount of taxable income with respect to which the tax liability is
assessed or determined.

 

5



--------------------------------------------------------------------------------

3.6 Financing this Agreement. All benefits under this Agreement shall be paid or
provided directly by the Company. Such benefits shall be general obligations of
the Company which shall not require the segregation of any funds or property
therefor. Notwithstanding the foregoing, in the discretion of the Company, the
Company’s obligations hereunder may be satisfied from a grantor trust
established by the Company or from an insurance contract, annuity or similar
funding vehicle owned by the Company. The assets of any such trust, insurance
contract, or other funding vehicle shall continue for all purposes to be a part
of the general funds of the Company, shall be considered solely a means to
assist the Company to meet its contractual obligations under this Agreement and
shall not create a funded account or security interest for the benefit of
Employee under this Agreement. All such assets shall be subject to the claims of
the general creditors of the Company in the event the Company is Insolvent. To
the extent that any person acquires a right to receive a payment from the
Company under this Agreement, such right shall be no greater than the right of
any unsecured general creditor of the Company.

 

3.7 Death of Employee. In the event of Employee’s death, the Company shall make
any payments called for hereunder to his or her Beneficiary in the manner
described in Section 3.2 or 3.3, as applicable, following his or her death. Any
payment made by the Company in good faith shall fully discharge the Company from
its obligations with respect to such payment, and the Company shall have no
further obligation to see to the application of any money so paid.

 

3.8 Claims Procedure. Employee or Beneficiary may make a claim for specific
benefits under this Agreement by filing a written request with the Company. If a
claim is wholly or partially denied, notice of the decision shall be furnished
to the claimant within 60 days after receipt of the claim by the Company, unless
special circumstances require an extension of time for processing the claim, in
which case a decision shall be rendered as soon as possible, but in no event
later than 120 days after receipt of the claim. Written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period, and shall indicate the circumstances requiring the extension and
the date by which the Company expects to render its decision. The notice of the
decision shall contain the specific reason or reasons for the denial of the
claim, specific references to pertinent provisions of this Agreement on which
the denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim, an explanation of why such
additional material or information is necessary and an explanation of the claims
review procedure in this Agreement. If notice of the denial is not furnished in
accordance with the above procedure, the claim shall be deemed denied and the
claimant shall be permitted to proceed with the review procedure. A claimant or
his duly authorized representative may appeal the denial of a claim by making a
written application to the Company requesting a review. The claimant or his duly
authorized representative may, in connection with the appeal, review pertinent
documents and submit issues and comments to the Company in writing. The request
for a review of a denied claim must be made to the Company within 60 days after
receipt by the claimant of written notification of denial of a claim. A decision
by the Company shall be made no later than 60 days after its receipt of a
request for a review, unless special circumstances require an extension of time
for processing the request, in which case a decision shall be rendered as soon
as possible, but in no event later than 120 days after receipt of the request
for review. If such an extension of time for review is required, written

 

6



--------------------------------------------------------------------------------

notice of the extension shall be furnished to the claimant prior to the
commencement of the extension. The decision on review shall be in writing and
shall include specific reasons for the decision and specific references to the
pertinent Agreement provisions on which the decision is based. If the decision
on review is not furnished within the appropriate time, the claim shall be
deemed denied on review. All interpretations, determinations, and decisions by
the Company in respect of any matter hereunder will be final, conclusive, and
binding upon the Company, Employee, Beneficiaries, and all other persons
claiming any interest in this Agreement.

 

3.9 Arbitration. If Employee or Beneficiary has completed the claims procedures
set forth in Section 3.8 and decides to pursue his or her claim further,
Employee or Beneficiary shall comply with the following procedures:

 

(a) The exclusive remedy or method of resolving all disputes or questions
arising out of or relating to this Agreement shall be arbitration. Arbitration
shall be held in Houston, Texas by three arbitrators, one to be appointed by the
Company, a second to be appointed by Employee (or Beneficiary, if applicable),
and a third to be appointed by those two arbitrators. The third arbitrator shall
act as chairman. Any arbitration may be initiated by Employee (or Beneficiary)
by written notice to the Company specifying the subject of the requested
arbitration and appointing Employee’s (or Beneficiary’s) arbitrator
(“Arbitration Notice”).

 

(b) If (i) the Company fails to appoint an arbitrator by written notice to
Employee (or Beneficiary) within ten days after the Arbitration Notice is given,
or (ii) the two arbitrators appointed by the parties herein fail to appoint a
third arbitrator within ten days after the date of the appointment of the second
arbitrator, then the American Arbitration Association in Houston, Texas, upon
application of Employee (or Beneficiary) shall appoint an arbitrator to fill
that position.

 

(c) The arbitration proceeding shall be conducted in accordance with the rules
of the American Arbitration Association. A determination or award made or
approved by at least two of the arbitrators shall be the valid and binding
action of the arbitrators. The costs of arbitration (exclusive of the expense of
a party in obtaining and presenting evidence and attending the arbitration and
of the fees and expense of legal counsel to a party, all of which shall be borne
by that party) shall be borne by the Company if Employee (or Beneficiary)
receives substantially the relief sought by Employee (or Beneficiary) in the
arbitration, whether by settlement, award, or judgment; otherwise, the costs
shall be borne equally by the parties. The arbitration determination or award
shall be final and conclusive on the parties, and judgment upon such award may
be entered and enforced in any court of competent jurisdiction.

 

ARTICLE IV

ADMINISTRATION

 

4.1 Authority of Company. The Administrator may adopt rules and procedures
regarding the operation of this Agreement and shall have full power and
authority to interpret, construe and administer this Agreement. The
Administrator’s interpretation and construction hereof, and actions hereunder,
including any determination of the amount or recipient of any payment to be made
under this Agreement, shall be binding and conclusive on all persons and

 

7



--------------------------------------------------------------------------------

for all purposes. The Board may request that certain employees assist the
Administrator in its administration of this Agreement. The Administrator may
employ attorneys, accountants, actuaries and other professional advisors to
assist the Administrator in its administration of this Agreement. The Company
shall pay the reasonable fees of any such advisor employed by the Administrator.
To the extent permitted by law, no member of the Board or any employee or
officer of the Company shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to his or her own willful misconduct or lack of
good faith.

 

4.2 Indemnification of Employees of the Company. The Company hereby agrees to
indemnify, jointly and severally, all members of the Board and all employees of
the Company against any and all claims, losses, damages, expenses, including
counsel fees, incurred by them, and any liability, including any amounts paid in
settlement with their approval arising from their action or failure to act with
respect to any matter relating to this Agreement, except when the same is
judicially determined to be attributable to their willful misconduct or lack of
good faith. The indemnification provided by this Section 4.2 shall survive the
termination of this Agreement and shall be binding upon the Company’s successors
and assigns.

 

4.3 Cost of Administration. The cost of this Agreement and the expenses of
administering this Agreement shall be paid by the Company.

 

ARTICLE V

NON-COMPETITION AND NON-SOLICITATION

 

In consideration for participation in this Agreement, Employee hereby covenants
and agrees as follows:

 

(a) At all times during the period in which he receives Retirement Benefits
pursuant to Section 3.2 hereof, Employee shall not, directly or indirectly and
whether on his own behalf or on behalf of any other person, partnership,
association, corporation or other entity, engage in or be an owner, director,
officer, employee, agent, consultant or other representative of or for any
business that manufactures, engineers, markets, sells or provides, in any state
of the United States of America, metal building systems or components
(including, without limitation, primary and secondary framing systems, roofing
systems, end or side wall panels, doors, windows or other metal components of a
building structure), coated or painted steel or metal coils, coil coating or
painting services, or any other products or services that are the same as or
similar to those manufactured, engineered, marketed, sold or provided by the
Company or its subsidiaries and affiliates during the period of employment of
Employee by the Company. Ownership by Employee of equity securities of the
Company, or of equity securities in other publicly owned companies constituting
less than 1% of the voting securities in such companies, shall be deemed not to
be a breach of this covenant.

 

(b) At all times during the period in which he receives Retirement Benefits
pursuant to Section 3.2 hereof, Employee shall not, directly or indirectly and
whether on his own behalf or on behalf of any other person, partnership,
association, corporation or other entity, either hire, seek to hire or solicit
the employment of any employee of the Company or in any manner attempt to
influence or induce any employee of the Company or its subsidiaries and

 

8



--------------------------------------------------------------------------------

affiliates to leave the employment of the Company or its subsidiaries and
affiliates, or use or disclose to any person, partnership, association,
corporation or other entity any information concerning the names and addresses
of any employees of the Company or its subsidiaries and affiliates unless
required by due process of law.

 

ARTICLE VI

AMENDMENT AND TERMINATION

 

6.1 Amendment. The Company, by action of the Board, shall have the right to
amend this Agreement at any time and from time to time, including a retroactive
amendment, by resolution adopted by the Board. Any such amendment shall become
effective upon the date stated therein, except as otherwise provided in such
amendment; provided, however, that no such action shall affect any benefit
adversely to which Employee would be entitled had his employment terminated
immediately before such amendment was effective.

 

6.2 Termination. The Company has entered into this Agreement with the bona fide
intention and expectation that from year to year it will deem it advisable to
continue it in effect. However, the Board, in its sole discretion, reserves the
right to terminate this Agreement in its entirety at any time; provided,
however, that (i) Employee’s benefits hereunder shall not be affected by the
termination where the event giving rise to the benefit (Employee’s termination
of employment, death or disability, or a Change in Control) has occurred and
(ii) no such action shall affect any benefit adversely to which Employee would
be entitled had his employment terminated immediately before such termination
was effective.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1 Rights Against the Company. This Agreement shall not be deemed to constitute
an employment contract between the Company and Employee or to be a consideration
for, or an inducement for, the employment of Employees by the Company. Nothing
contained in this Agreement shall be deemed to give Employee the right to be
retained in the service of the Company or to interfere with the right of the
Company to discharge Employee at any time, without regard to the effect such
discharge may have on any rights under this Agreement.

 

7.2 Payment Due an Incompetent. If the Company shall find that any person to
whom any payment is payable under this Agreement is unable to care for his
affairs because of mental or physical illness, accident, or death, or is a
minor, any payment due (unless a prior claim therefor shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid to
the spouse, a child, a parent, a brother or sister or any person deemed by the
Company, in its sole discretion, to have incurred expenses for such person
otherwise entitled to payment, in such manner and proportions as the Company may
determine. Any such payment shall be a complete discharge of the liabilities of
the Company under this Agreement, and the Company shall have no further
obligation to see to the application of any money so paid.

 

7.3 Spendthrift Clause. No right, title or interest of any kind in this
Agreement shall be transferable or assignable by Employee or Beneficiary or be
subject to alienation,

 

9



--------------------------------------------------------------------------------

anticipation, encumbrance, garnishment, attachment, execution or levy of any
kind, whether voluntary or involuntary, nor subject to the debts, contracts,
liabilities, engagements, or torts of Employee or Beneficiary. Any attempt to
alienate, anticipate, encumber, sell, transfer, assign, pledge, garnish, attach
or otherwise subject to legal or equitable process or encumber or dispose of any
interest in this Agreement shall be void.

 

7.4 Severability. In the event that any provision of this Agreement shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Agreement but shall be fully
severable and this Agreement shall be construed and enforced as if said illegal
or invalid provision had never been inserted herein.

 

7.5 Construction. The article and section headings and numbers are included only
for convenience of reference and are not to be taken as limiting or extending
the meaning of any of the terms and provisions of this Agreement. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular. When used herein, the masculine gender includes the
feminine gender.

 

7.6 Governing Law. The validity and effect of this Agreement, and the rights and
obligations of all persons affected hereby, shall be construed and determined in
accordance with the laws of the State of Texas unless superseded by federal law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EMPLOYEE:       NCI BUILDING SYSTEMS, INC.

/s/ Kenneth W. Maddox

--------------------------------------------------------------------------------

      By:  

/s/ A. R. Ginn

--------------------------------------------------------------------------------

Kenneth W. Maddox          

A. R. Ginn, Chairman of the Board

and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT “A”

 

SUPPLEMENTAL BENEFIT AGREEMENT

 

    

Retirement Benefit      

--------------------------------------------------------------------------------

       

Preretirement Survivor Benefit          

--------------------------------------------------------------------------------

     $100,000 per year         $100,000 per year

 

Beneficiary:    Lorita Y. Maddox Address:    1030 Hwy 84E      Fairfield, TX
75840 Relationship to Employee:    Wife

 

If Employee is married and has designated a person other than his spouse as
Beneficiary of his benefits under the Agreement, his spouse, by executing this
Exhibit A, hereby consents to such designation and waives her community property
rights, if any, to such benefits.

 

EXECUTED this                      day of                         , 200    .

 

 

--------------------------------------------------------------------------------

[Name of Employee’s Spouse]

 

11